Case 1:20-cv-01138-LGS Document 21 Filed 03/13/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANILO MERA,
on behalf of himself, FLSA Collective Plaintiffs,
and the Class,

Plaintiff,
v.

MILOS HY, INC. d/b/a/ MILOS, MILOS, INC.

d/b/a/ ESTIATORIO MILOS,

CONSTANTINOS SPILIADIS, GEORGE SPILIADIS,
COSTAS SPILIADIS, EVRIDIKI SPILIADIS,
DAVID DANGOOR, and IOANNA SOURIAS

Defendants.

 

Case No.: 1:20-cv-01138

NOTICE OF APPEARANCE OF ANNE SEELIG FOR PLAINTIFF

PLEASE TAKE NOTICE, that the undersigned shall appear as counsel for Plaintiff in the

above-captioned matter.

Dated: February 19, 2020

Respectfully submitted,

LEE LITIGATION GROUP, PLLC
Anne Seelig (AS 3976)

148 West 24th Street, 8th Floor
New York, NY 10011

Tel: 212-661-1008

Fax: 212-465-1181

Attorneys fox the Plaintiff

By: \

Anne Séelig, v)
